 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                               UNITED STATES BANKRUPTCY COURT
11                             WESTERN DISTRICT OF WASHINGTON

12                                                                  Cause No. 19-42343-MJH
     JOHN MACNAUGHT LARSON
13
                     Debtor(s).                               ORDER APPROVING DISMISSAL
14
                                                              OF DEBTOR’S CHAPTER 13
     ___________________________________
15

16   IT IS ORDRED that this case shall be dismissed. Upon dismissal or conversion any refund shall

17   be payable to the Debtor(s) and may be forwarded to the Debtor(s) through the attorney’s office.

18   See 11 U.S.C. 349(b)(3)

19                                             ///end of order///
     Presented by:
20

21
     /s/ Ellen Ann Brown
22   _______________________
     ELLEN ANN BROWN WSB#27992
23   Attorney for Debtors

24

25
                                                                             BROWN and SEELYE PLLC
                                                                           1700 Cooper Pt Rd SW C5
                                                                                Olympia, WA 98502
                                                                                   253-573-1958
